

116 S247 IS: Virginia Wilderness Additions Act of 2019
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 247IN THE SENATE OF THE UNITED STATESJanuary 28, 2019Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo designate additions to the Rough Mountain Wilderness and the Rich Hole Wilderness of the George
			 Washington National Forest, and for other purposes.
	
 1.Short titleThis Act may be cited as the Virginia Wilderness Additions Act of 2019.
 2.Additions to Rough Mountain and Rich Hole WildernessesSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) is amended by adding at the end the following:
			
 (21)Rough Mountain AdditionCertain land in the George Washington National Forest comprising approximately 1,000 acres, as generally depicted as the Rough Mountain Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which is incorporated in the Rough Mountain Wilderness Area designated by paragraph (1).
				(22)Rich Hole Addition
 (A)DesignationCertain land in the George Washington National Forest comprising approximately 4,600 acres, as generally depicted as the Rich Hole Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which shall be incorporated in the Rich Hole Wilderness Area designated by paragraph (2) on the earlier of—
 (i)the date on which the Secretary of Agriculture publishes in the Federal Register notice that the activities permitted under subparagraph (C) have been completed; and
 (ii)the date that is 2 years after the date of enactment of the Virginia Wilderness Additions Act of 2019. (B)ManagementExcept as provided in subparagraph (C), the Secretary shall manage the wilderness area designated under subparagraph (A) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
					(C)Water quality improvement activities
 (i)In generalTo enhance natural ecosystems within the Rich Hole Addition by implementing certain activities to improve water quality and aquatic passage, as described in the Forest Service document entitled Decision Notice for the Lower Cowpasture Restoration and Management Project and dated December 2015, the Secretary of Agriculture may use motorized equipment and mechanized transport in the Rich Hole Addition under subparagraph (A) until the date on which the Rich Hole Addition is incorporated into the Rich Hole Wilderness under that subparagraph.
 (ii)RequirementIn carrying out clause (i), the Secretary of Agriculture, to the maximum extent practicable, shall use the minimum tool or administrative practice necessary to carry out that clause with the least amount of adverse impact on wilderness character and resources..